DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-7) in the reply filed on February 7, 2022 is acknowledged.  The traversal is on the ground(s) that “neither PCT Rule 13.1 nor 13.2 makes any reference to utility, let alone separate and distinct utility” and “the U.S. Patent Office would be required to allow non-elected claims if present in a divisional application”.  This is not found persuasive because the features of “the substrate”, “the substrate holder” and “the substrate coating apparatus” as recited in the present application, respectively have separate and distinct utility.  For example, while claim 8 recites “a claim surface” and “the claim surface is at least partially provided with a monomolecular layer”, claim 12 recites “a gas supply system…..”. Claim 1 is silent with respect to these technical features.   At this point in time, there is no evidence that the non-elected claims if present in a divisional application would be allowed as argued. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (U.S. Pat. 8,766,412).
As to claim 1, Matsumoto discloses a substrate (10) for a lithographic process, 

    PNG
    media_image1.png
    216
    517
    media_image1.png
    Greyscale

the substrate (10) comprising all features of the instant claim such as: a backside of the substrate is at least partially provided with a monomolecular layer (11) configured to reduce a friction coefficient of the backside (col.6, lines 24-25; col.8, lines 41-60). It is noted that although Matsumoto does not specifically disclose “a substrate holder” configured to clamp the substrate but Matsumoto clearly teaches that the substrate is mounted (see col.3, lines 8-10). Therefore, a substrate holder must present for the substrate to be mounted/clamped as intended. 
	As to claim 2, it is apparent the friction coefficient of the backside (11) increases when a clamping force exceeds a threshold value.
	As to claim 3, it is apparent that the friction coefficient of the backside (11) increase due to a displacement of the monomolecular layer (11) resulting in a direction contact between the backside and the substrate holder.

	As to claim 6, wherein the monomolecular layer (11) is a silane (see col.3, lines 21-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S. Pat. 8,766,412).
As to claim 7, Matsumoto discloses a substrate comprising substantially all of the limitation of the claim. Masumoto does not expressly disclose the monomolecular layer (11) covers an area less than 90% of the total area of the backside of the substrate, as recited.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to cover less than 90% of the backside of the substrate with the monomolecular layer (11) of Masumoto since it has been held that discovering value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/14/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882